PRMOND, J.
In our opinion, the court' erred in both of *503the charges given. The statute exempting certain articles from levy or sale, by execution, for the use of the family, was designed by the legislature for the benefit of the family, ahd has always received the most liberal construction, to effectuate the manifest intent of its enactment. [Watson v. Simpson, 5 Ala. 233.] The plain design of the legislature was, as far as practicable, to secure to the use of the family the exempt articles, against the improvidence or folly of the head of the family. His fraudulent conduct, as it respects the rest of his property, cannot be visited on his family, so as to deprive them of the right, thus secured to them by the law.
If the transaction referred to is fraudulent, it is nevertheless obligatory on the parties to it, and by the construction contended for, the family might be stripped of every thing, which the law intended to secure them in the enjoyment of. The sale, if fraudulent, is not binding on the creditors, and they may, if such is the fact, subject the property to the payment of their debts. It is true, the husband may sell the exempt property himself, against this the legislature has not thought proper to provide ,• but it has unequivocally declared, that it shall not be subject to levy, or sale, under legal process, and this case is not only brought within the mischief the statute designed to guard against, but it is within its letter.
The other question presented upon the record, is one of considerable magnitude, and as it is not necessary to the decision of this case, to determine it, we shall for the present decline its consideration. Let the judgment be reversed and the cause remanded.